Title: To John Adams from John Bondfield, 20 May 1780
From: Bondfield, John
To: Adams, John


     
      Sir
      Bordeaux 20 May 1780
     
     Arrived this morning a Brig from Philadelphia. By her are Letters for Mr. De Vergenne and Le Ray de Chaumont. No mention of the Operations in Carolina our Letters are 24 Mars she was detaind many days in the River as she left the Bay of Delawar the 23 or 24 April.
     Congress has assignd a short period for calling in the whole of their Emissions in lieu of which the different States are to Issue Money upon Specific Securities for its redemption. It is impossible to know the precise effect this Measure will have but it must tend to the appreciation of the Currency as the New Emissions are to have as Substantial a foundation as can be given them.
     I have recievd Bills on the Minister plenepotentiary at the Court of Madrid drawn by Congress. It proves a Fund is obtaind from that Court. The American Empire begins to take a permanent Lead and from appearances of the Sentiments of all the European Courts promises to place you ’ere long in a sceen of Action the most Con­spicuous that ever yet was allotted to a Minister in the clear, explicite and inteligent execcution of this sacred trust on which depends the Welfare Peace and Happiness of Millions. Happy we are in our opinions of the Well placed trust.
     I hope the Wine got Safe to your pray my respectful Compliments to Mr. Dana. If any Commands to Baltimore the ship we expect will be ready in the Course of Twenty or thirty Days. I have the Honor to be with due respect Sir your very hhb Serv
     
      John Bondfield
     
     
      If you had any opening where the services of young M Vernon could be made useful he is a promising youth has engaging qualities but wants to see and obtain a knowledge of the world. The high Sphere in which you act might posibly tend to render his services in future useful to the province in which he may reside by being thus early in life placed in the political Line.
     
    